1    JAMES R. DONAHUE, SBN 105106
     MICHAEL E. MYERS, SBN 99451
2    STEPHEN J. MACKEY, SBN 131203
     DONAHUE ∙ DAVIES LLP
3    Post Office Box 277010
     Sacramento, CA 95827-7010
4    Telephone: (916) 817-2900
     Facsimile: (916) 817-2644
5
     Attorneys for Defendants
6    BRIAN DAVID LOPEZ and
     RHONDA LEE LOPEZ
7

8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA
10
     MICHAEL SCOTT TAYLOR, LORI                                Case No. 1:18-CV-00760-BAM
11   MELVILLE,
12         Plaintiffs,                                         STIPULATION AND ORDER
13   vs.
                                                               Complaint Filed: June 4, 2018
14   COUNTY OF CALAVERAS, a municipal
     corporation; Calaveras County Sheriff RICK
15   DIBASILIO, individually and in his official
     capacity; Calaveras County Sheriff’s
16   Department deputies GEOFFREY RAMOS
     (Badge #0368), TALYAANN MATTOS
17   (Badge #0370), KEVIN STEVENS (Badge
     #0242), , individually and in their official
18   capacities; BRIAN DAVID LOPEZ, RHONDA
     LEE LOPEZ, and DOES 1 through 50, jointly
19   and severally,
20         Defendants.
21

22
               Plaintiffs Michael Scott Taylor and Lori Melville, and Defendants, Brian David Lopez and
23
     Rhonda Lee Lopez, by and through their respective undersigned counsel, hereby stipulate as follows:
24
               1.        Plaintiffs Michael Scott Taylor and Lori Melville agree to withdraw all claims against
25
     Defendants Brian David Lopez and Rhonda Lee Lopez, only, except the claims set forth in the
26
     claim/cause of action for “42 USC section 1983 “Civil Rights Violations” and related claims for relief;
27
     and
28
                                                           1
                                                   Stipulation and Order
1           2.      Defendants Brian David Lopez and Rhonda Lee Lopez may file and serve a Second

2    Amended Answer to Plaintiffs’ Complaint, withdrawing without prejudice certain affirmative

3    defenses.

4    Respectfully submitted,

5    Dated: _______, 2019                  LAW OFFICES OF PANOS LAGOS
6
                                                   /s/Panos Lagos
7                                                  Panos Lagos, Esq.
                                                   Attorneys for Plaintiffs,
8                                                  MICHAEL SCOTT TAYLOR,
                                                   LORI MELVILLE
9
10
     Dated: _____ , 2019                   DONAHUE DAVIES LP
11

12
                                                   /s/Stephen J. Mackey_________________________
13
                                                   JAMES R. DONAHUE
14                                                 MICHAEL E. MYERS
                                                   STEPHEN J. MACKEY
15                                                 Attorneys for Defendants
                                                   Brian David Lopez and Rhonda Lee Lopez
16
                                                    ORDER
17
             Pursuant to the parties’ stipulation filed on April 7, 2019, IT IS HEREBY ORDERED as
18
     follows:
19
            1.      All claims against Defendants Brian David Lopez and Rhonda Lee Lopez have been
20
     withdrawn, except the claims set forth in the claim/cause of action for “42 USC section 1983 “Civil
21
     Rights Violations” and related claims for relief; and
22
            2.      Within seven (7) days of the date of this order, Defendants Brian David Lopez and
23
     Rhonda Lee Lopez may file and serve a Second Amended Answer to Plaintiffs’ Complaint,
24
     withdrawing without prejudice certain affirmative defenses.
25   IT IS SO ORDERED.
26
        Dated:     April 19, 2019                               /s/ Barbara   A. McAuliffe        _
27                                                      UNITED STATES MAGISTRATE JUDGE
28
                                                       2
                                               Stipulation and Order
1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
             3
     Stipulation and Order
